Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 3, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  156206 & (58)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156206
                                                                    COA: 330429
                                                                    Oakland CC: 2015-253328-FH
  KENNETH JACKSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement the application for leave to appeal
  is GRANTED in part and the transcript excerpts attached to the motion are accepted for
  filing. To the extent that the motion requests an abeyance and remand, it is DENIED.
  The application for leave to appeal the June 22, 2017 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 3, 2018
         t1218
                                                                               Clerk